Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Bradley Lytle on 8/12/22.
The application has been amended as follows: 

3. (Currently Amended) The maintenance device according to claim 1, further comprising a maintenance tool and a second fixing member wherein the maintenance tool is provided with a second cover, the second cover is formed to have a size corresponding to an opening surface of the first part or the second part.

8. (Currently Amended) The maintenance device according to claim 1, wherein the first fixing members are provided with a valve or joint that connects an inside covered with the first cover and an outside.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The applicant’s arguments filed on 7/6/22 regarding independent claim 1 are persuasive. Furthermore, the prior art of records does not teach or fairly suggest a maintenance device comprising: a first cover that is in a vacuum atmosphere during substrate processing, is formed to have a size corresponding to a boundary line between a first part and a second part of a processing container, which is separable into the first part and the second part, and has airtightness, and visual transparency at least in a part; and first fixing members that fix in an airtight manner the first cover along the boundary line between the first part and the second part of the processing container, wherein the first cover is a bag body in which an opening having a size corresponding to the boundary line between the first part and the second part is formed, is provided with a zipper portion which enables to maintain airtightness by closing, at a part of the opening, and the first cover covers the boundary line between the first part and the second part to close the zipper portion the first fixing members fix in an airtight manner the first cover at positions above and below the boundary line between the first part and the second part, as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUECHUAN YU/             Primary Examiner, Art Unit 1718